DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8, 10-13, 18-20, 27, 29-31 of U.S. Patent 9,873,469. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 6, 8, 10-13, 18-20, 27, 29-31 of U.S. Patent 9,873,469 fully encompass the subject matter of claims 1-5 and 7-20 of the current invention.  Therefore, allowance of current claims 1-5 and 7-20 would be improper.

Claims 1-5 and 7- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent 10,793,211. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,793,211 fully encompass the subject matter of claims 1-5 and 7-20 of the current invention.  Therefore, allowance of current claims 1-5 and 7-20 would be improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the vertical offset" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka (US 3,334,456).
Regarding claim 1, Naka discloses a member (Fig. 1, A) that includes a top surface (Fig. 1 illustrates a top surface extending along the top portion of element A and along element 3 on both sides) and a bottom surface (Fig. 1 illustrates a bottom surface extending along the bottom portion of element A and along element 3), wherein the top surface comprises a cutout portion (Fig. 1, 4 which is the opening formed by the adjacent projections 3 and the upper surface of the body – see col. 3 ln. 30-35) that extends along at least a portion of the member (Fig. 1 illustrates the cutout portion of the element A which is formed by projections 3 which extend along the length of element A); and a friction-increasing insert (Fig. 1, B) secured to the cutout portion (col. 3 ln. 29-33 disclose “the insert member B fit snug into the associated recesses 4 of the projections so that the insert member B may be positively held in position within the opening”, i.e. the insert is secured to the cutout portion), wherein at least a portion of the friction-increasing insert (B) is vertically offset from the top surface of the member (Fig. 1 illustrates B partially within A and extending above A so that it is vertically offset), and wherein the cutout portion includes a floor (Fig. 1, bottom portion of A that extends between projections 3), a first sidewall (Fig. 1, first instance of 3) and a second sidewall (Fig. 1 second instance of 3).
As to claim 2, Naka discloses wherein the first sidewall and the second sidewall extend at about a ninety degree angle from the floor (Fig. 1 illustrates the sidewalls 3 extending in a direction that is perpendicular to the floor).
Regarding claim 4, Naka discloses wherein the floor is located closer to the top surface of the member than the bottom surface of the member (Fig. 1 illustrates the member A with a floor that is located towards the top of A while the flange 2 is located closer to the bottom of A).
As to claim 5, Naka discloses further comprising an attachment mechanism (Fig. 2, 5, 6) to secure the friction-increasing insert (B) to the cutout portion, wherein the attachment mechanism comprises at least one of an adhesive and a mechanical fastener (Fig. 1 illustrates B secured to element 4 via the grooved surface).
Regarding claim 6, as best understood, Naka discloses wherein a distance of the vertical offset is zero, whereby the vertical offset is a null offset (Fig. 1).  
As to claim 7, Naka discloses wherein the portion of the friction- increasing insert (B) that is vertically offset protrudes above the top surface of the member (Fig. 1 illustrates a top portion of B that is vertically offset protruding above the top surface of A).  
Regarding claim 9, Naka discloses wherein the portion of the friction- increasing insert that is vertically offset from the top surface of the member comprises an insert top surface comprising an at least partially protruding convex shape (Fig. 1 illustrates the convex shape of the top protruding surface of B).
As to claim 10, Naka discloses wherein the portion of the friction-increasing insert that is vertically offset from the top surface of the member comprises an insert top surface, and wherein the insert top surface is configured to compress wherein an object resting on the flooring apparatus contacts both the insert top surface and the member simultaneously (col. 3 ln. 8-15).  
Regarding claim 11, Naka discloses wherein the portion of the friction-increasing insert that is vertically offset from the top surface of the member comprises an insert top surface, wherein the insert top surface is provided at a level relative to the member, and wherein the insert top surface is provided at a different level when an object contacts both the friction-increasing insert and the member simultaneously (Fig. 1 and col. 3 ln. 8-15).  
Regarding claim 13, Naka discloses a member (Fig. 1, A) that includes a top surface (Fig. 1 illustrates a top surface extending along the top portion of element A and along element 3 on both sides) and a bottom surface (Fig. 1 illustrates a bottom surface extending along the bottom portion of element A and along element 3), wherein the top surface comprises a cutout portion (Fig. 1, 4 which is the opening formed by the adjacent projections 3 and the upper surface of the body – see col. 3 ln. 30-35), wherein the cutout portion comprises a trough (Fig. 1, space located within element 4 and in between the projections 3)  having a first trough depth measured from the top surface to a floor of the trough (Fig. 1), wherein the trough is formed along at least a portion of the top surface of the member; and a friction-increasing insert (Fig. 1, B) positioned at least partially contacting the top surface of the member and at least partially covering the cutout portion of the member and secured to the cutout portion (col. 3 ln. 29-33 disclose “the insert member B fit snug into the associated recesses 4 of the projections so that the insert member B may be positively held in position within the opening”, i.e. the insert is secured to the cutout portion).
As to claim 14, Naka discloses wherein the member is elongate and the cutout portion extends along at least a portion of a longitudinal axis of the member, wherein at least a portion of the friction-increasing insert is adhered to the cutout portion by adhesive within a cavity between the friction-increasing insert and the floor of the trough (col. 1 ln. 52-55). 
Regarding claim 15, Naka discloses a member (Fig. 1, A) that includes a top surface (Fig. 1 illustrates a top surface extending along the top portion of element A and along element 3 on both sides) and a bottom surface (Fig. 1 illustrates a bottom surface extending along the bottom portion of element A and along element 3); and a friction-increasing insert (Fig. 1, B) secured to the top surface of the member (col. 3 ln. 29-33 disclose “the insert member B fit snug into the associated recesses 4 of the projections so that the insert member B may be positively held in position within the opening”, i.e. the insert is secured to the top surface of A which may also be viewed as the bottom surface of the recess portion 4), wherein at least a portion of the friction-increasing insert is vertically offset relative to the top surface of the member (Fig. 1 illustrates B partially within A and extending above A so that it is vertically offset).
As to claim 16, Naka discloses further comprising an attachment mechanism to secure the friction-increasing insert to the member, wherein the attachment mechanism comprise an adhesive (Fig. 1 illustrates B secured to element 4 via the grooved surface and see col. 1 ln. 52-55 which describes the use of an adhesive).  
Regarding claim 17, Naka discloses wherein the friction-increasing insert does not protrude above the top surface of the member and wherein at least a portion of the friction-increasing insert is level with the top surface of the member (Fig. 1 and col. 3 ln. 8-15 which describes a vinyl member B which may be compressed because of its material and will therefore be prevented from protruding above the top surface of the member).  
As to claim 18, Naka discloses wherein an insert top surface of the friction-increasing insert is provided at a level relative to the member, and 38wherein the insert top surface is provided at a different level when an object contacts the friction-increasing insert (Fig. 9).  
Regarding claim 19, Naka discloses wherein the friction-increasing insert protrudes above the top surface of the member (Fig. 1 illustrates B protruding above the top surface of A).  
As to claim 20, Naka discloses wherein the portion of the friction- increasing insert that is vertically offset from the top surface of the member comprises an insert top surface comprising an at least partially protruding convex shape (Fig. 1 illustrates the convex shape of the top protruding surface of B).

Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 5,461,836 A).
Regarding claim 1, Yang discloses a member (Fig. 1, 10) that includes a top surface (Fig. 1 illustrates a top surface extending along the top portion of element 10 and along element 13 on both sides) and a bottom surface (Fig. 1 illustrates a bottom surface extending along the bottom portion of element 10 and along element 11), wherein the top surface comprises a cutout portion (Fig. 1 and col. 2 ln. 44-46 disclose “the skid-proof embedding strip 20 and the end embedding strips 30 of the present invention can fit in the base plate 10”, i.e. fits into a cutout portion of the base plate) that extends along at least a portion of the member (Fig. 1 illustrates the cutout portion of the element 10 extending along the length of element 10); and a friction-increasing insert (Fig. 2, 20) secured to the cutout portion (col. 2 ln. 24-25 discloses “the skid -proofing embedding strip 20 is firmly fixed in the base plate 10”, i.e. 20 is secured to 10 by firmly fixing), wherein at least a portion of the friction-increasing insert (20) is vertically offset from the top surface of the member (Fig. 3 illustrates 20 partially within 10 and extending above 10 so that it is vertically offset), and wherein the cutout portion includes a floor (Fig. 1, 11 and 12), a first sidewall (Fig. 1) and a second sidewall (Fig. 1 illustrates sidewall portions 10 extending vertically from 13 down toward 11 at right angles).
As to claim 2, Yang discloses wherein the first sidewall and the second sidewall extend at about a ninety degree angle (Fig. 1 illustrates sidewall portions of 10 extending vertically from 13 down toward 11 at right angles) from the floor (Fig. 1, 11 and 12).
Regarding claim 4, Yang discloses wherein the floor (Fig. 1, 11 and 12) is located closer to the top surface of the member than the bottom surface of the member (Fig. 1 illustrates the portion of 12 which is located closer to the top than the bottom).
As to claim 5, Yang discloses further comprising an attachment mechanism to secure the friction-increasing insert to the cutout portion, wherein the attachment mechanism comprises an adhesive (col. 2 ln. 16-18 disclose the use of an adhesive for securing the insert to the cutout portion).  
Regarding claim 6, as best understood, Yang discloses wherein a distance of the vertical offset is zero, whereby the vertical offset is a null offset (Fig. 2 illustrates portions of the insert that don’t surpass the surface of the member).  
As to claim 7, Yang discloses wherein the portion of the friction- increasing insert that is vertically offset protrudes above the top surface of the member (Fig. 3 illustrates 20 partially within 10 and extending above 10 so that it protrudes above the top surface of the member).  
Regarding claim 8, Yang discloses wherein at least a portion of the friction- increasing insert sits below the top surface of the member and does not protrude beyond the top surface of the member and does not protrude beyond the bottom surface of the member (Figs. 1 and 2 illustrate a portion of the insert sitting below the top surface of 10 and not protruding beyond the top or the bottom).
As to claim 9, Yang discloses wherein the portion of the friction- increasing insert that is vertically offset from the top surface of the member comprises an insert top surface comprising an at least partially protruding convex shape (Fig. 3 illustrates 20 partially within 10 and extending above 10 so that it is vertically offset).  
Regarding claim 10, Yang discloses wherein the portion of the friction-increasing insert that is vertically offset from the top surface of the member comprises an insert top surface, and wherein the insert top surface is configured to compress (col. 2 ln. 19-20) wherein an object resting on the flooring apparatus contacts both the insert top surface and the member simultaneously (col. 2 ln. 18-25).
As to claim 11, Yang discloses wherein the portion of the friction-increasing insert that is vertically offset from the top surface of the member comprises an insert top surface, wherein the insert top surface is provided at a level relative to the member, and wherein the insert top surface is provided at a different level when an object contacts both the friction-increasing insert and the member simultaneously (col. 2 ln. 18-25 and Fig. 1 and 2 illustrate the top surface relative to 10 and the insert top surface at a different level).  
Regarding claim 13, Yang discloses a member (Fig. 1, 10) that includes a top surface (Fig. 1 illustrates a top surface extending along the top portion of element 10 and along element 13 on both sides) and a bottom surface (Fig. 1 illustrates a bottom surface extending along the bottom portion of element 10 and along element 11), wherein the top surface comprises a cutout portion (Fig. 1 and col. 2 ln. 44-46 disclose “the skid-proof embedding strip 20 and the end embedding strips 30 of the present invention can fit in the base plate 10”, i.e. fits into a cutout portion of the base plate), wherein the cutout portion comprises a trough (Fig. 1 illustrates a trough in the cutout portion of 10) having a first trough depth measured from the top surface to a floor of the trough, wherein the trough is formed along at least a portion of the top surface of the member (Fig. 1); and a friction-increasing insert (Fig. 2, 20) positioned at least partially contacting the top surface of the member and at least partially covering the cutout portion of the member and secured to the cutout portion (col. 2 ln. 24-25 discloses “the skid -proofing embedding strip 20 is firmly fixed in the base plate 10”, i.e. 20 is secured to 10 by firmly fixing).  
As to claim 14, Yang discloses wherein the member (10) is elongate and the cutout portion extends along at least a portion of a longitudinal axis of the member, wherein at least a portion of the friction-increasing insert is adhered to the cutout portion by adhesive within a cavity between the friction-increasing insert and the floor of the trough (col. 2 ln. 16-18 disclose the use of an adhesive for securing the insert to the cutout portion).
Regarding claim 15, Yang discloses a member (Fig., 1, 10) that includes (Fig. 1 illustrates a top surface extending along the top portion of element 10 and along element 13 on both sides) and a bottom surface (Fig. 1 illustrates a bottom surface extending along the bottom portion of element 10 and along element 11); and a friction-increasing insert (Fig. 2, 20) secured to the top surface of the member, wherein at least a portion of the friction-increasing insert is vertically offset relative to the top surface of the member (Fig. 3 illustrates 20 partially within 10 and extending above 10 so that it is vertically offset).  
As to claim 16, Yang discloses further comprising an attachment mechanism to secure the friction-increasing insert to the member, wherein the attachment mechanism comprise an adhesive (col. 2 ln. 16-18 disclose the use of an adhesive for securing the insert to the cutout portion).  
Regarding claim 17, Yang discloses wherein the friction-increasing insert does not protrude above the top surface of the member and wherein at least a portion of the friction-increasing insert is level with the top surface of the member (Figs. 1 and 2 illustrate a portion of the insert sitting below the top surface of 10 and not protruding beyond the top or the bottom).
As to claim 18, Yang discloses wherein an insert top surface of the friction-increasing insert is provided at a level relative to the member, and 38wherein the insert top surface is provided at a different level when an object contacts the friction-increasing insert (col. 2 ln. 18-25).
Regarding claim 19, Yang discloses wherein the friction-increasing insert protrudes above the top surface of the member (Fig. 3 illustrates 20 partially within 10 and extending above 10 so that it protrudes above the top surface of the member).  
As to claim 20, Yang discloses wherein the portion of the friction- increasing insert that is vertically offset from the top surface of the member comprises an insert top surface comprising an at least partially protruding convex shape (Fig. 3 illustrates 20 partially within 10 and extending above 10 so that it is vertically offset).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of Dobecz et al. (US 2013/0196119 A1).
Naka discloses the claimed invention including a member (Fig. 1, A) with an insert (Fig. 1, B).
Naka does not explicitly disclose wood material comprising growth rings curved away from the cutout portion wherein an orientation of the growth rings counteracts a curling of the member nor wherein the insert comprises an ethylene propylene diene monomer material.  
However, Dobecz et al. disclose growth rings (Fig. 1A) and the practice of “preventing the light transmissive bendable wood panel 104 from curling” as discussed in paragraphs [0016] and [0040] and a propylene carbonate (para. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the member in Naka to have the orientation of growth rings as taught by Dobecz in order to prevent the member form curling and to give the insert a certain color.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Dobecz et al. (US 2013/0196119 A1).
Yang discloses the claimed invention including wherein the member (Fig. 1, 10) comprises a wood material (col. 2 ln. 14 discloses a “wood block top surface”).
Yang does not explicitly disclose comprising growth rings curved away from the cutout portion wherein an orientation of the growth rings counteracts a curling of the member nor wherein the insert comprises an ethylene propylene diene monomer material.  
However, Dobecz et al. disclose growth wrings (Fig. 1A) and the practice of “preventing the light transmissive bendable wood panel 104 from curling” as discussed in paragraphs [0016] and [0040] and a propylene carbonate (para. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wood material of the member in Yang to have the orientation of growth rings as taught by Dobecz in order to prevent the member form curling and to give the insert a certain color.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fitze (US 7,350,853 B2) discloses a flooring apparatus with a cutout portion extending along a portion of the member.  Reitnouer (US 6,109,684 A) discloses a cutout member as one of the main components of a trailer floor bed.  Padmanabhan (US 8,950,144 B2) discloses a cutout member for a flooring apparatus in a vehicle trailer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/August 12, 2022
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612